IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ALVIN WASHINGTON,                              : No. 93 MM 2022
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 PAUL M. YATRON, JUDGE, COURT OF                :
 COMMON PLEAS OF BERKS COUNTY,                  :
 PENNSYLVANIA,                                  :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Motion for Writ of Mandamus” is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.